Citation Nr: 0017442	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of cyst removal, right calcaneus.

2.  Entitlement to an increased (compensable) evaluation for 
the post-operative residuals of Meckel's diverticulum.  

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his brother-in-law

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1957.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which increased (compensable) evaluations 
were denied for residuals of cyst removal, right calcaneus, 
and the post-operative residuals of Meckel's diverticulum.  
By that same rating action, entitlement to a 10 percent 
rating based on multiple noncompensable service-connected 
disabilities was also denied.  

The Board notes that in March 2000, the veteran submitted 
claims for service connection for a back disorder, stomach 
ulcers, and a nervous disorder.  It was his contention that 
his stomach condition and his nervous disorder are secondary 
to a service-connected disability (post-operative residuals 
of Meckel's diverticulum).  Jurisdiction does indeed matter 
and it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue. 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained. 38 U.S.C.A. § 7108 
(West 1991).  
At the present time, the record does not indicate that the 
above-noted claims have been the subject of a rating 
decision, notice of disagreement, a Statement of the Case, or 
a substantive appeal.  Therefore, the Board does not have 
jurisdiction of claims for service connection for a back 
disorder, a stomach ulcer disorder, and a nervous disorder at 
this time, and these claims are referred to the RO for 
appropriate adjudicatory action.  

The veteran's increased evaluation claims are being remanded.  
While these claims are in remand status, adjudication 
regarding the issue of entitlement to a 10 percent rating 
based on multiple, noncompensable service-connected 
disabilities will be deferred.  

REMAND

Having reviewed the record, the Board has determined that the 
instant claims must be returned to the RO for the purpose of 
further evidentiary development.  

With regard to the claim for a compensable evaluation for 
residuals of cyst removal on the right calcaneus, the Board 
is of the opinion that additional evidence is needed in order 
to evaluate the degree of impairment attributable to this 
service-connected disability.  Specifically, service medical 
records show that in 1957, an enchondromatous giant cell 
tumor was excised from the right calcaneus and the cyst 
cavity was packed with bone chips (a bone graft).  The 1998 
VA examiner did not provide range of motion studies for the 
right ankle and no specific findings with regard to scarring 
were noted.  Furthermore, the VA examiner did not indicate 
whether the veteran's current functional limitations, 
including unsteady gait and abnormal weight-bearing patterns 
(indicating that he favors his left side) are attributable to 
the service-connected residuals of a right calcaneus bone 
graft and cyst removal.  On remand, therefore, the veteran 
will be afforded a new orthopedic examination in order to 
obtain sufficient information which the Board may use in 
evaluating the severity of this disability and the degree of 
impairment associated therewith.  

With regard to the claim for an increased (compensable) 
evaluation for the post-operative residuals of Meckel's 
diverticulum, the record indicates that the veteran has given 
a history of removal of a large portion of his stomach in 
1964, due to ulcer disease, and that he currently must take 
B12 injections monthly.  On VA examination in 1998, current 
findings included that the veteran did not look well 
nourished and he had signs of debility.  He gave a history of 
weight changes from 135 pounds to 98 pounds in 12 months.  He 
described stomach symptoms as having diarrhea occasionally 
and never being able to gain weight.  

At the present time, the record does not indicate whether the 
veteran's current gastrointestinal symptomatology is related 
to the service-connected post-operative residuals of Meckel's 
diverticulum as opposed to a nonservice-connected disorder, 
such as ulcer disease.  In determining whether a higher 
evaluation is warranted for a service-connected disability, 
the Board may not consider symptomatology associated with 
nonservice-connected disorders.  See 38 C.F.R. § 4.14 (1999).  
On remand, the veteran will be afforded a new VA examination 
and an opinion will be sought as to the etiology of his 
current symptomatology.  

Accordingly, these claims are be REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
ask that he provide information and 
medical records regarding the stomach 
surgery which he claims to have undergone 
in 1964.  

2.  The RO should schedule the veteran 
for an orthopedic examination for the 
purpose of determining the degree of 
impairment associated with the service-
connected residuals of cyst removal, 
right calcaneus.  All special tests and 
studies should be conducted as indicated.  
All findings should be noted in detail, 
and the examiner should objectively 
identify all current findings and 
residuals attributable to the residuals 
of cyst removal in the right calcaneus.  

The examiner should indicate whether or 
not there is moderate or marked deformity 
resulting from malunion of the os calcis.  
In addition, the examination should 
include thorough range of motion testing 
for the right ankle.  All ranges of 
motion should be reported in degrees, and 
the examiner should indicate what is 
normal range of motion.  All functional 
limitations are to be identified, and, if 
the residuals of cyst removal in the 
right ankle are characterized by 
limitation of motion and/or pain, the 
examiner should indicate if any 
additional limitation is likely the 
result of pain on use or during flare-
ups.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity) and functional restrictions 
(including pain on motion, less movement 
than normal, more motion than normal, 
weakened movement, excess fatigability, 
incoordination, and pain on movement), as 
well as information regarding the effect 
of this disability on the veteran's daily 
activities. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

All symptomatology and/or functional loss 
should be distinguished from any 
symptomatology which is attributable to a 
nonservice-connected disability.  
The examiner should indicate whether 
findings of unsteady gait and abnormal 
weight-bearing patterns are related to 
cyst removal residuals, as opposed to 
some other cause.  If it is impossible to 
distinguish the symptomatology and/or 
functional loss due to any nonservice-
connected condition, the examiner should 
so indicate.  

The examiner should also indicate whether 
there is a scar at the site of the cyst 
removal on the right calcaneus, and if 
so, the scar should be fully described by 
reference to its size, color, shape, 
location, and appearance.  The examiner 
should indicate whether the scar is or is 
not superficial, poorly nourished, 
repeatedly ulcerated, tender and painful 
on objective demonstration.  

The claims folder and a copy of this 
Remand should be made available to the 
examiner prior to the examination.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

3.  The RO should schedule the veteran 
for a gastrointestinal examination for 
the purpose of determining the degree of 
impairment associated with the service-
connected post-operative residuals of 
Meckel's diverticulum.  All special 
tests/studies should be conducted as 
indicated, and all objective findings 
should be noted in detail.  All 
symptomatology associated with the 
service-connected disability should be 
distinguished from that associated with 
any nonservice-connected disorders, 
including ulcer disease.  If it is 
impossible to distinguish the 
symptomatology due to any nonservice-
connected condition, the examiner should 
so indicate.  

In addition, the examiner should state 
whether the following are present and 
attributable to the service-connected 
disability:  pulling pain on attempting 
to work or aggravated by movements of the 
body; occasional episodes of colic pain, 
nausea, constipation (perhaps alternating 
with diarrhea) or abdominal distention.  
The examiner should also indicate whether 
the veteran's current symptoms, including 
weight loss, B12 deficiency, diarrhea, 
and poor nourishment, are etiologically 
related to the service-connected 
disorder.  

If any of the requested findings and/or 
opinions cannot be provided, the reasons 
therefor should be expressly stated in 
the record.  The claims folder and a copy 
of this Remand should be made available 
to the veteran prior to the examination.  
Complete rationales and bases should be 
provided for any opinions given or 
conclusions reached.  

4.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. § 
3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim for an increased 
evaluation, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  Notification of this 
regulation is hereby given.  

5.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If any examination report does 
not contain all of the requested findings 
and/or opinions, it should be returned 
for completion.  

6.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on all 
of the evidence which is now of record.  

Thereafter, and upon compliance with the requisite appellate 
procedures, this claim should be returned to the Board for 
further action, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999)



